Opinion issued September 10, 2015




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-15-00562-CV
                           ———————————
           SYLVIA AGUILAR AND MIKE AZAYED, Appellants
                                       V.
        RICCI DANTE BIANCHI AND ALMA KHUBIEH, Appellees



                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Case No. 2014-00393



                       MEMORANDUM OPINION

      Appellants, Sylvia Aguilar and Mike Azayed, representing that the parties

have resolved their dispute and agree that this action should be dismissed, have

filed an agreed motion to dismiss the appeal and expedite issuance of the mandate.
See TEX. R. APP. P. 18.1(c), 42.1(a). No opinion has issued. See TEX. R. APP. P.

42.1(c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a), 43.2(f). We direct the Clerk of this Court to issue the mandate within

ten days of the date of this opinion. See TEX. R. APP. P. 18.1(c). We dismiss all

other pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Keyes, Massengale, and Lloyd.




                                        2